Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 7/11/2022, with respect to claim objection, 35 USC 112(b) have been fully considered and are persuasive.  The objection of claims 18,19,20 has been withdrawn. 
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
The applicant contends
III. Claim Rejections - 35 USC § 101 
Claims 1-7, 10-17, 19 and 20 were rejected because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. 
Without acquiescing on the merits of the rejections, by way of this Amendment and Reply, the claims have been amended, and the rejections are believed moot. 
Specifically, claim 1 has been amended to be directed to a computer-implemented method. Further, claim 1 clearly defines that the method is used in textual data processing technologies. 
Additionally, amended claim 1 defines a keyword extraction method used in textual data processing technologies, and every step of the keyword extraction method is implemented by hardware devices, such as a computer, not by way of mental process. 
More specifically, in claim 1, at least such steps as "generating predicted words through a prediction model ...," "acquiring a second correlation degree ..., and acquiring a divergence of each candidate keyword", "selecting at least one candidate keyword ..., based on the second correlation degree and the divergence" are detailed technical characters, not a generic algorithm or mental process. 
Furthermore, since it is defined that the method is used in the textual data processing technologies, the document, extracted candidate word, word set, union set and keyword set, etc. which can exist in the form of data in the computer, would be sequentially processed through model and/or based on correlation degree, divergence, etc. which can be implemented in the form of data in the computer. 
From the keyword extraction method used in textual data processing technologies, the technical problem of keyword redundancy in keyword extraction via textual data processing technology can be solved by adjusting the semantic divergence of keywords, without influence from the frequency of candidate words; and accuracy of the obtained keywords are ensured (see paragraphs [00109], [00145], etc.). 
As such, the keyword extraction method/apparatus used in textual data processing technologies and the elements thereof defined in claims 1-7, 10-17, 19 and 20 belong to the technical solution/technical subject matters with patentability. 
In view of the above, withdrawal of the rejections is respectfully requested. 
The examiner disagrees. The claimed language has been amended to include in the preamble “A computer-implemented keyword extraction method used in textual data processing technologies…” The applicant’s remarks indicate such amendment directs the claim towards eligibility. On the contrary, such amendment merely recites generic device that implements the abstract idea. Such language does not integrate the abstract idea into practical application and/or add significantly more than the judicial exception. For these reasons, claims 1-7,10,11-17,19,20.
As indicated in the office action, the recited claimed language is directed towards an abstract idea in the form of mental process and abstract idea in the form of mathematical formula for respective claims. Although the applicant’s specification discloses an improvement, the recited claimed language fails to include language integrating the abstract idea into practical application and/or indicating significantly more than the judicial exception. 
For these reasons, the claims as indicated in the office action are ineligible.
	Due to the rebuttal above, the office action stands as previously stated with adjustments in light of amendments. Please see below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7,10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) “receiving an original document; extracting candidate words …; acquiring a first correlation degree …; generating predicted words …; determining a union set …; and selecting at least one candidate keyword …”. Such limitations can be performed by a human using pen and paper to select words from a document using similarity or correlation degree and divergence or ranking. The recited claimed language further includes language such as “prediction model”. Such limitation is merely a generic algorithm can be performed by a human predicting or estimating or guessing keywords of the document, performed using pen and paper. This judicial exception is not integrated into a practical application because the claimed language fails to recite language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites language directed towards the abstract idea without indicating significantly more than the judicial exception. Hence, claim 1 is ineligible.
Claims 2-7,10 merely add to the judicial exception, but fails to include language integrating the abstract idea into practical application and/or language indicating significantly more than the judicial exception. Hence, claim 2-7,10 is ineligible.

Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) “receiving an original document; extracting candidate words …; acquiring a first correlation degree …; generating predicted words …; determining a union set …; and selecting at least one candidate keyword …”. Such limitations can be performed by a human using pen and paper to select words from a document using similarity or correlation degree and divergence or ranking. The recited claimed language further includes language such as “prediction model”. Such limitation is merely a generic algorithm can be performed by a human predicting or estimating or guessing keywords of the document, performed using pen and paper. The claimed language also recites “a processor” and “a memory storing instructions …”. Such recited limitation is merely directed towards generic device or computer that performs the abstract idea, hence does not indicate language integrating the abstract idea into practical application and/or significantly more than the judicial exception. This judicial exception is not integrated into a practical application because the claimed language fails to recite language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites language directed towards the abstract idea without indicating significantly more than the judicial exception. Hence, claim 11 is ineligible.
Claims 12-17 merely add to the judicial exception, but fails to include language integrating the abstract idea into practical application and/or language indicating significantly more than the judicial exception.
Claim 19 recites an apparatus that performs the method of claim 1. Claim 19 is similarly rejected as per claim 1. Please see consideration of claim 1.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) “receiving an original document; extracting candidate words …; acquiring a first correlation degree …; generating predicted words …; determining a union set …; and selecting at least one candidate keyword …” of claim 1. Such limitations can be performed by a human using pen and paper to select words from a document using similarity or correlation degree and divergence or ranking. The recited claimed language further includes language such as “prediction model”. Such limitation is merely a generic algorithm can be performed by a human predicting or estimating or guessing keywords of the document, performed using pen and paper. The claimed language fur the recites “a display screen” and “a processing circuit”. Such devices are merely generic components or devices that perform the abstract idea, but fails to integrate the abstract idea into practical application and/or significantly more than the judicial exception. This judicial exception is not integrated into a practical application because the claimed language fails to recite language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites language directed towards the abstract idea without indicating significantly more than the judicial exception. Hence, claim 20 is ineligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mathematical formulas or equations and mathematical relationship without significantly more. The claim(s) recite(s) “acquiring a first correlation degree …; acquiring a second correlation degree…;” of claim 1 and equations as recited in claim 20. Such limitations are merely directed towards mathematical relationship (use of the calculations to select or extract keywords) and mathematical equations. The recited claimed languages of “receiving an original document; extracting candidate words …; determining a second word set …; generating predicted words …; determining a union set … and selecting at least one candidate keyword …” are limitations merely directed to a human performing keyword selection using the mathematical equations and relationship via pen and paper. The recited claimed language further includes language such as “prediction model”. Such limitation is merely a generic algorithm can be performed by a human predicting or estimating or guessing keywords of the document, performed using pen and paper. The claimed language fur the recites “a display screen” and “a processing circuit”. Such devices are merely generic components or devices that perform the abstract idea, but fails to integrate the abstract idea into practical application and/or significantly more than the judicial exception. This judicial exception is not integrated into a practical application because the claimed language fails to recite language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites language directed towards the abstract idea without indicating significantly more than the judicial exception. Hence, claim 20 is ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655